DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the table capable of being folded in half (cl. 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 & 6-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 & 7, the phrase “may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the examiner is considering each instance of this phrase to mean “is”.  
Regarding claim 6, the phrase “may also be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the examiner is considering each instance of this phrase to mean “is capable of being”.  
Regarding claim 6, the term “easy” is a relative term which renders the claim indefinite.  The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 13-14, the term “the gift receptacle” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering each instance of this phrase to refer to the same component(s) as “a wishing well” in claim 1.  
Regarding claim 15, the inclusion of the trademarked term “Velcro” in this claim renders its scope uncertain, since a trademark cannot be used properly to identify any particular material or product. See MPEP § 2173.05(u).
Claims 7-15 are indefinite due to dependence upon an indefinite base claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16804225 in view of Gerow (20090038516). Claims 1-20 of copending Application No. 16804225 teaches a wishing well table comprising a tabletop & legs, an aperture in the tabletop, a removable pouch, and a wishing well.  Gerow teaches a tablecloth (12 in Fig. 3) with an aperture opening (14) to cover a table (24).  It would have been obvious to one of ordinary skill in the art to a tablecloth, as taught by Gerow, to the structure of claims 1-20 copending Application No. 16804225, in order to improve the aesthetic appearance of the table while reducing the need to clean the table after use.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (20070056482) in view of Garran (6581822) & Gerow (20090038516).  
Regarding claim 1, Robinson teach(es) the structure substantially as claimed, including a table (12, 14) formed of a table top (12) supported by a plurality of legs (14); an aperture (20a) disposed through the tabletop; a removable pouch (56) attached to the aperture to receive the gifts; and a covering means (28a) disposed over the aperture.  Robinson fail(s) to teach a wishing 
Regarding claim 2, Robinson teaches a table top (12) that includes an upper surface (16) and a bottom surface (18).  
Regarding claim 3, Robinson teaches a table top that is constructed in the shape from the group consisting of circular, square, rectangular (Fig. 2), and triangular.  
Regarding claim 4, Gerow teaches a tablecloth (12) constructed of a disposable1 material (i.e., plastic or vinyl with a cloth backing).  
Regarding claim 5, Gerow teaches a tablecloth (12) constructed of a reusable2 material (i.e., plastic or vinyl with a cloth backing).  
Regarding claim 6, Robinson teaches a table (12) capable of being folded in half with a single carrying strap (62) for easy transportation.  Additionally, mere duplication of parts has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to add a second, identical carrying strap to the table of Robinson as modified, in order to provide additional support for the table when folded.  
Regarding claim 7, Robinson teaches an aperture (20a) constructed in the shape from the group consisting of circular, square, rectangular (Fig. 2), and triangular.  
Regarding claim 8, Robinson as modified teaches an aperture opening (14 of Gerow) formed within the tablecloth (12 of Gerow) is designed to correspond (since the aperture opening, like the aperture, is centered on the tablecloth) to the aperture (20a of Robinson).  
Regarding claim 9, Gerow teaches aperture opening (14) formed within the tablecloth (12) that is formed in the shape from the group consisting of circular, square, rectangular, and triangular (par. 24).  
Regarding claim 10, Robinson teaches a removable pouch (56) secured to the aperture (20a) within the table top with a plurality of suspension members (54); but arguably fails to teach suspension members disposed within openings surrounding the aperture.  However, in an alternate embodiment,3 Robinson teaches suspension members (60) disposed within openings (i.e., threaded holes) surrounding an aperture (20).  It would have been obvious to one of ordinary skill in the art to substitute suspension members, as taught by Robinson’s alternate embodiment, for the suspension members of Robinson as modified, in order to allow the removable pouch to be secured to the aperture, and because such an outcome would have been a predictable result of such a substitution of one known suspension means for another.  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (20070056482), Garran (6581822), & Gerow (20090038516) in view of Layman (20060059858).  
Regarding claim 11, Robinson as modified teach(es) the structure substantially as claimed, including suspension members; but fail(s) to teach shaping suspension members as latches.  However, Layman teaches the inclusion, on a hook (26), of a gate biased toward the closed position (see Fig. 6c & par. 61).  It would have been obvious to one of ordinary skill in the art to add a biased gate, as taught by Layman, to each of the suspension members of Robinson as modified, in order to provide a more secure connection between the tabletop and pouch.  Hence, Robinson as modified would teach a plurality of suspension members shaped as latches.
Regarding claim 12, Robinson teaches a removable pouch (56) provided with reinforcement rings (par. 28) in the upper open part thereof to facilitate suspending of the removable pouch from the suspension members.  
Regarding claim 13, Robinson as modified teaches a gift receptacle (10 of Garran) adapted to receive monetary gifts through an opening (i.e., opening at bottom of 10 of Garran) that is baseless and is designed to sit directly over the aperture (20a of Robinson).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (20070056482), Garran (6581822), Gerow (20090038516), & Layman (20060059858) in view of Sharma (20140238799).  
Regarding claim 14, Robinson as modified teach(es) the structure substantially as claimed, including a gift receptacle/wishing well (10 of Garran) and a table top (12 of Robinson); but fail(s) to teach means for temporarily securing the gift receptacle/wishing well to the 
Regarding claim 15, Robinson as modified teaches a wishing well (10 of Garran) that includes a Velcro strip (implied by par. 6 of Sharma) attached to the underside of the wishing well to be secured to a corresponding Velcro strip (4 of Sharma) upon the upper surface of the table top (12 of Robinson) surrounding the aperture (implied by Fig. 1 of Sharma, showing the Velcro strips (4) to be centered on the tabletop (3)).  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (20070056482), Garran (6581822), & Gerow (20090038516) in view of Sharma (20140238799).  
Regarding claim 16, Robinson as modified teach(es) the structure substantially as claimed, including a table (12, 14 of Robinson) formed of a table top (12 of Robinson) including an upper surface (16 of Robinson) and bottom surface (18 of Robinson); the table supported by a plurality of legs (14 of Robinson); an aperture (20a of Robinson) disposed through the tabletop; a removable pouch (56 of Robinson) provided with reinforcement rings (par. 28 of Robinson) in the upper open part thereof; the removable pouch secured to the aperture within the table top with a plurality of suspension members (54 of Robinson) to receive the gifts; and a wishing well (10 of Garran) disposed over the aperture having an opening to receive the gifts to fall through the aperture into the removable pouch (see above).  Robinson as modified fail(s) to teach means for temporarily securing the gift receptacle/wishing well to the tabletop.  However, Sharma teaches securing means (4 & partners therefor - see par. 6) for temporarily securing an object to a 
Regarding claims 17-20, for the reasons stated in par. 21, 22, 25, & 26 above, the structure of Robinson as modified would read upon the limitations of these claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since Gerow’s tablecloth can obviously be thrown away after a single use, the material of which the tablecloth is made can therefore be characterized as “disposable.”  
        2 Since Gerow’s tablecloth can obviously be cleaned & reused, the material of which the tablecloth is made can therefore be characterized as “reusable.”  
        3 I.e., in S/N 10/802,376, which Robinson ‘482 incorporates by reference (see par. 1).